

116 S2846 IS: Protecting Patients Transportation to Care Act
U.S. Senate
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2846IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mr. Isakson (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide for the continuing requirement of Medicaid
			 coverage of nonemergency transportation to medically necessary items and
			 services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Patients Transportation to Care Act. 2.Continuing requirement of medicaid coverage of nonemergency transportation to medically necessary items and services (a)RequirementSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended—
 (1)in subparagraph (A), in the matter preceding clause (i), by striking and (29) and inserting , (29), and (30); and (2)in subparagraph (C)(iv), by striking and (17) and inserting , (17), and (30).
 (b)Description of items and servicesSection 1905 of such Act (42 U.S.C. 1396d) is amended— (1)in subsection (a)—
 (A)in paragraph (29), by striking and at the end; (B)by redesignating paragraph (30) as paragraph (31); and
 (C)by inserting after paragraph (29) the following new paragraph:  (30)subject to subsection (gg), nonemergency transportation to medically necessary items and services, consistent with the requirement of section 431.53 of title 42, Code of Federal Regulations, as in effect as of June 1, 2019; and; and
 (2)by adding at the end the following new subsection:  (gg)Nonemergency transportation to medically necessary items and services (1)Limitation on Federal financial participationNotwithstanding any other provision of this title, to be eligible for federal financial participation under this title for expenses incurred as medical assistance or as an administrative expense for nonemergency transportation to medically necessary items and services described in subsection (a)(30), the State Medicaid agency of such State must have in place a transportation coordination plan and utilization management guidelines for the design and delivery of nonemergency transportation to medically necessary items and services.
 (2)Transportation coordination planFor purposes of paragraph (1), the term transportation coordination plan means a process that provides and improves— (A)access to non-emergency transportation to medically necessary items and services to improve—
 (i)attendance at appointments for the furnishing of items and services for which medical assistance is available under this title; and
 (ii)health outcomes; and (B)coordination in the planning of transportation services provided with Federal assistance, including coordination with transportation providers receiving assistance under this title or from other Federal sources..
 (c)Interagency Transportation Coordinating Council on Access and MobilityThe Administrator of the Centers for Medicare & Medicaid Services shall be a member of the Interagency Transportation Coordinating Council on Access and Mobility established under Executive Order No. 13330 (49 U.S.C. 101 note) and shall participate fully in the activities of the Council.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to transportation on or after such date.